DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-4 and 11, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR2996610.
Regarding claim 1, FR2996610 discloses a method of assembling a frame (Figs. 1-7), the method comprising providing or forming a sill (1’’’) of a selected length, the sill having at least one keying channel (14) running along at least part of a longitudinal surface of the sill; providing or forming a lintel (1’) of a selected length, the lintel having at least one keying channel (14) running along at least part of a longitudinal surface of the lintel;  providing or forming at least two jambs (1, 1”) of a selected length, each jamb having longitudinally extending keys (24) at either end, said keys shaped to cooperate with and be retained by said keying channels; inserting the keys at one end of each jamb into the at least one keying channel of the lintel; and inserting the keys (24) at the other end of each jamb into the at least one keying channel of the sill, to thereby form the frame (Figs. 1 and 2). 
Regarding claim 2, FR2996610 discloses the method comprises cutting one or more jambs to a selected length and subsequently forming a key at at least one end of the or each jamb (Page 3, 4th para; English Translation).
Regarding claim 3, FR2996610 discloses the forming of at least two jambs (1, 1’) of a selected length, each jamb having longitudinally extending keys (24) at either Page 2 of 7end comprises the step of attaching a key to each end of each jamb (Figs. 1-2).
Regarding claim 4, FR2996610 discloses the forming of at least two jambs (1, 1”) of a selected length comprises cutting one or more of the jambs to the selected length and the method further comprises attaching a key (24) to each end of each jamb (Figs. 1-2; Page 3, 4th para).
Regarding claim 5, FR2996610 discloses the step of attaching of a key (24) to each end of each jamb (Figs. 1-2), the step of attaching a key to a jamb comprising the steps of placing at least one key jig (2) against and aligning the at least one key jig (2) with an end of the jamb; aligning a key (24) with the or each key jig (2);  attaching the or each key to the end of the jamb; and removing the or each key jig from the end of the jamb (Fig. 5).
Regarding claim 6, FR2996610 discloses the forming of the sill (1’’’) of a selected length and/or the lintel (1’) of a selected length and/or the at least two jambs (1, 1”) of a selected length comprises cutting one or more lengths of material to a selected length; (Page 3, 4th para).
Regarding claim 7, FR2996610 discloses the forming of a sill (1’’’) of a selected length and/or the lintel (1’) of a selected length and/or the at least two Page 3 of 7jambs (1, 1’’) of a selected length comprises forming the jambs and/or lintels (1’) and/or sills (1’’’) to a selected length by cutting through a longer piece of material at the site of use (Page 3, 4th Para).
Regarding claim 8, FR2996610 discloses the step of separating the at least two jambs by a selected distance to thereby define the width of the frame (Fig. 2).
Regarding claim 9, FR2996610 discloses the step of separating the at least two jambs (1, 1’’) comprises the steps of inserting a first locator (3) into at least one keying 
Regarding claim 16, FR2996610 discloses a frame construction apparatus (Figs. 1-8), the apparatus comprising a plurality of keys (3) and a key jig (2), the key jig comprising a locating formation (23) and a key retaining formation (24a) defining a key space (approximate 24a), Fig 6) wherein the key space is configured to cooperate with a key in use the key jig and is configured to define the location of the end of a jamb where the key is to be attached. 
Regarding claim 17, FR2996610 discloses a frame construction kit (Figs. 1-8) comprising a sill (1’’’), the sill having at least one keying channel (14) running along at least part of a longitudinal surface of the sill, a lintel (1’), the lintel having at least one keying channel (14) running along at least part of a longitudinal surface of the lintel, a first jamb (1) and a second jamb (1’’), at least one key jig (2) and a plurality of keys (24), said keys shaped to cooperate with said keying channels (14) and the at least one key jig (2).
Regarding claim 19, FR2996610 discloses the lintel (1’) comprises at least one keying channel (14) configured to cooperate with a key (24, Figs. 1-2).
Regarding claim 20, FR2996610 discloses further comprising one or more locator (3), each locator configured to cooperate within the at least one keying channel (14) of the lintel.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR2996610.
Regarding claim 10, FR2996610 discloses the method as set forth above comprising two jambs (1, 1’’), but does not distinctly disclose forming one or more additional jambs.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form one or more additional jambs each of a selected length, the or each additional jamb having longitudinally extending keys (24) at either end; inserting the keys attached to the top of the or each additional jamb into the at least one keying channel (14) of the lintel; and Page 4 of 7inserting the keys attached to the base of the or each additional jamb into the at least one keying channel of the sill to form a multidoor entryway,  since it has been held that mere duplication of the essential St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.  There would be no new or unpredictable results achieved from using additional jambs in between additional doors. 
Regarding claim 11, FR2996610 discloses wherein the forming of one or more additional jambs (1, 1’) each of a selected length, each jamb having longitudinally extending keys (24) at either end comprises attaching a key to each end of each additional jamb (Figs. 1-4).
Regarding claim 12, FR2996610 discloses wherein the attaching of a key (24) to each end of each additional jamb (1, 1’’) comprises the steps of placing at least one key jig (2) against and aligning the at least one key jig with an end of one or more additional jambs; aligning a key (24) with the or each key jig; attaching the or each key to the end of the or each additional jamb; and removing the or each key jig from the end of each additional jamb (Fig. 5).
Regarding claim 13, FR2996610 discloses separating the or each additional jamb from the first and second jambs by a selected distance (Fig. 2 and 5).
Claim 14 is rejected for being dependent upon a non-selected limitation “the or each mullion” from the group set forth above.  The claim had been rejected using additional jambs.  
  Regarding claim 15, FR2996610 discloses wherein the separating the additional jambs comprises the steps of inserting an additional locator (3) into at least one keying channel (14) of the lintel; inserting an additional locator (3) into at least one keying channel of the sill; inserting the keys (24) attached to the top of the or each additional 
Regarding claim 18, FR2996610 discloses the kit as set forth above, but does not disclose one or more mullions.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporated additional structural parts for wider entry ways, such as a mullion, to provide further support.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633